


Exhibit 10.25

 

TETRA TECH, INC.

EXECUTIVE COMPENSATION PLAN

(As Adopted November 10, 2008)

 

1.                                      PURPOSE

 

The purpose of the Executive Compensation Plan (the “Plan”) of Tetra Tech, Inc.
(the “Company”) is to (i) align the interests of the Company’s executive
officers with those of its stockholders; (ii) attract, motivate, reward and
retain top level executives upon whom, in large part, the success of the Company
depends; (iii) be competitive with compensation programs for companies of
similar size and complexity with whom the Company competes for executive talent;
(iv) provide compensation based upon the performance of the Company; and
(v) strengthen the relationship between pay and performance by emphasizing
variable, at-risk compensation that is dependent upon the successful achievement
of specified performance goals.  The Plan is designed with the intention that
the incentives paid hereunder to the executive officers of the Company (within
the meaning of Rule 3b-7 of the Securities Exchange Act of 1934, as amended)
(“Executive Officers”) are deductible under Section 162(m) of the Internal
Revenue Code of 1986, as amended, and the regulations and interpretations
promulgated thereunder (the “Code”).

 

2.                                      DEFINITIONS

 

The following definitions shall be applicable throughout the Plan:

 

(a)                                  “Award” means the amount of a cash
incentive payable under the Plan to a Participant with respect to a Plan Year.

 

(b)                                 “Board” means the Board of Directors of the
Company, as constituted from time to time.

 

(c)                                  “Committee” means the Compensation
Committee of the Board or another Committee designated by the Board, provided
that the Committee shall at all times be comprised of not less than two
directors of the Company, each of whom shall qualify as an “outside director”
for purposes of Code Section 162(m) and Section 1.162-27(e)(3) of the
Regulations.

 

(d)                                 “Participant” means each Executive Officer
of the Company who is designated by the Committee as a participant for any Plan
Year.

 

(e)                                  “Plan Year” means each fiscal year of the
Company.

 

3.                                      ADMINISTRATION

 

The Plan shall be administered by the Committee, which shall have the
discretionary authority to interpret the provisions of the Plan, including all
decisions regarding eligibility to participate.  The decisions of the Committee
shall be final and

 

--------------------------------------------------------------------------------


 

binding on all parties making claims under the Plan.  The Committee may delegate
the authority to execute and deliver those instruments and documents, to do all
acts and things, and to take all other steps deemed necessary, advisable or
convenient for the effective administration of the Plan in accordance with its
terms and purposes; provided however that the Committee may not delegate its
responsibilities hereunder where such delegation would jeopardize compliance
with Code Section 162(m) and Section 1.162-27(e) of the Regulations.

 

4.                                      ELIGIBILITY

 

The Committee shall designate those Executive Officers of the Company that are
eligible to participate in the Plan for any Plan Year.  Designation of an
Executive Officer as a Participant in any Plan Year shall not require the
Committee to designate such person as a Participant in any other Plan Year.  The
Committee shall consider such factors as it deems pertinent in designating
Participants for any Plan Year.

 

5.                                      AWARDS

 

(a)                                  Participants.  Not later than 90 days after
the beginning of each Plan Year, the Committee will identify the Participants in
the Plan for that Plan Year.  If a Participant is initially employed by the
Company after the beginning of a Plan Year, the Committee may grant an Award to
that Participant with respect to a period of service following the Participant’s
date of hire, provided that no more than twenty-five percent (25%) of the Plan
Year has elapsed when the Committee grants the Award to such Participant for
such Plan Year and provided further that the performance objective for such Plan
Year otherwise satisfies the requirements of this Plan.  After the Committee
designates an Executive Officer as a Participant for a Plan Year, the Committee
shall provide the Participant with written notice of such participation and such
other terms and conditions as may be determined by the Committee in addition to
those set forth in this Plan.

 

(b)                                 Performance Objective(s).  The Award payable
to designated participants of the Plan for any Plan Year shall not exceed
(i) 2.5% of the Company’s Net Income for that Plan Year (as defined below) in
the case of the Company’s Chief Executive Officer (“CEO”); and (ii) 1.25% of the
Company’s Net Income for that Plan Year in the case of any other Executive
Officer participating in the Plan for such Plan Year.  The Committee shall have
discretion to determine the conditions, restrictions or other limitations, in
accordance with and subject to the terms of this Plan and Code Section 162(m),
on the payment of Awards to Participants.  To the extent permitted under Code
Section 162(m), the Committee reserves the right to reduce the amount payable
under this Section 5(b) in accordance with any standards contained in this Plan
or on any other basis (including the Committee’s discretion).  Neither the
Committee nor the Board shall have the authority under the Plan to increase the
amount payable under this Section 5(b).

 

(c)                                  Certification of Results.  Before
authorizing any Award payment under this Plan to a Participant, the Committee
must certify in writing (by resolution or otherwise) that the payments are
consistent with Section 5(b) above, and that any other

 

2

--------------------------------------------------------------------------------


 

material terms under the Plan for payment of the Award were satisfied.

 

(d)                                 Net Income.  For purposes of this Plan, “Net
Income” means the Company’s net income as set forth in its audited financial
statements.  The Committee shall have the right to specify any adjustments that
may be taken into account in determining the Company’s Net Income for any Plan
Year including, but not limited to the following:  (i) to exclude the dilutive
effects of acquisitions or joint ventures; (ii) to assume that any business
divested by the Company achieved performance objectives at targeted levels
during the balance of a Plan Year following such divestiture; (iii) to exclude
restructuring and/or other nonrecurring charges; (iv) to exclude the effects of
changes to generally accepted accounting standards required by the Financial
Accounting Standards Board; (v) to exclude the impact of any “extraordinary
items” as determined under generally accepted accounting principles; and (vi) to
exclude any other unusual, non-recurring gain or loss or other extraordinary
item; provided however that any such adjustments to Net Income for a Plan Year
must be specified by the Committee in writing not later than 90 days after the
beginning of such Plan Year.  To the extent such inclusions or exclusions affect
an Award under this Plan, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) of the Code for deductibility.

 

6.                                      PAYMENT OF AWARDS

 

(a)                                  Continued Employment.  Unless otherwise
determined by the Committee, a Participant must be employed on the date the
Award for a Plan Year is to be paid. The Committee may make exceptions to this
requirement in the case of retirement, death or disability or under other
circumstances, as determined by the Committee in its sole discretion.

 

(b)                                 Payment.  Any payment made under the Plan
shall be in a lump sum in cash or other readily available funds, and shall occur
within a reasonable period of time after the end of the Plan Year to which the
Award relates.  Notwithstanding the foregoing, in order to comply with the
short-term deferral exception under Code Section 409A, if the Committee waives
the requirement that a Participant must be employed on the date the Award is to
be paid, payout shall occur no later than the 15th day of the third month
following the later of (i) the end of the Company’s taxable year in which such
requirement is waived or (ii) the end of the calendar year in which such
requirement is waived.

 

7.                                      GENERAL

 

(a)                                  Tax Withholding.  The Company shall have
the right to deduct from all Awards any federal, state or local income and/or
payroll taxes required by law to be withheld with respect to such payments. The
Company also may withhold from any other amount payable by the Company or any
affiliate to the Participant an amount equal to the taxes required to be
withheld from any Award.

 

(b)                                 Claim to Awards and Employment Rights. 
Nothing in the Plan shall confer on any Participant the right to continued
employment with the Company or any of

 

3

--------------------------------------------------------------------------------


 

its affiliates, or affect in any way the right of the Company or any affiliate
to terminate the Participant’s employment at any time, and for any reason, or
change the Participant’s responsibilities. Awards represent unfunded and
unsecured obligations of the Company and a holder of any right hereunder in
respect of any Award shall have no rights other than those of a general
unsecured creditor to the Company.

 

(c)                                  Beneficiaries.  To the extent the Committee
permits beneficiary designations, any payment of Awards due under the Plan to a
deceased Participant shall be paid to the beneficiary duly designated by the
Participant in accordance with the Company’s practices. If no such beneficiary
has been designated or survives the Participant, payment shall be made to the
Participant’s legal representative.  A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Committee prior to the Participant’s death.

 

(d)                                 Non-transferability.  A person’s rights and
interests under the Plan, including any Award previously made to such person or
any amounts payable under the Plan, may not be assigned, pledged or transferred
except, in the event of a Participant’s death, to a designated beneficiary as
provided in the Plan, or in the absence of such designation, by will or the laws
of descent and distribution.

 

(e)                                  Indemnification.  Each person who is or
shall have been a member of the Committee and each employee of the Company or an
affiliate who is delegated a duty under the Plan shall be indemnified and held
harmless by the Company from and against any loss, cost, liability or expense
that may be imposed upon or reasonably incurred by him in connection with or
resulting from any claim, action, suit or proceeding to which he may be a party
or in which he may be involved by reason of any action or failure to act under
the Plan and against and from any and all amounts paid by him in satisfaction of
judgment in any such action, suit or proceeding against him, provided such loss,
cost, liability or expense is not attributable to such person’s willful
misconduct. Any person seeking indemnification under this provision shall give
the Company prompt notice of any claim and shall give the Company an
opportunity, at its own expense, to handle and defend the same before the person
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

 

(f)                                    Expenses.  The expenses of administering
the Plan shall be borne by the Company.

 

(g)                                 Pronouns.  Masculine pronouns and other
words of masculine gender shall refer to both men and women.

 

(h)                                 Titles and Headings.  The titles and
headings of the sections in the Plan are for convenience of reference only, and
in the event of any conflict, the text of the Plan, rather than such titles or
headings, shall control.

 

4

--------------------------------------------------------------------------------


 

(i)                                     Intent.  The intention of the Company
and the Committee is to administer the Plan in compliance with Code
Section 162(m) so that the Awards paid under the Plan to Participants who are or
may become subject to Code Section 162(m) will be treated as performance-based
compensation under Code Section 162(m)(4)(C). If any provision of the Plan does
not comply with the requirements of Code Section 162(m), then such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements. With respect to all other Participants, the Plan may be operated
without regard to the constraints of Code Section 162(m).

 

(j)                                     Governing Law.  The validity,
construction, and effect of the Plan, any rules and regulations relating to the
Plan, and any Award shall be determined in accordance with the laws of the State
of Delaware (without giving effect to principles of conflicts of laws thereof)
and applicable federal law.  No Award made under the Plan shall be intended to
be deferred compensation under Code Section 409A and will be interpreted
accordingly.

 

(k)                                  Amendments and Termination.  The Committee
may terminate the Plan at any time, provided such termination shall not affect
the payment of any Awards accrued under the Plan prior to the date of the
termination. The Committee may, at any time, or from time to time, amend or
suspend and, if suspended, reinstate, the Plan in whole or in part; provided,
however, that any amendment of the Plan shall be subject to the approval of the
Company’s stockholders to the extent required to comply with the requirements of
Code Section 162(m), or any other applicable laws, regulations or rules.

 

(l)                                     Effective Date.  The Plan shall be
effective with respect to the operations of the Company for the Plan Year
beginning September 29, 2008, contingent upon approval by the Company’s
stockholders at its 2009 annual meeting.  In the event the stockholders do not
approve the Plan at its 2009 meeting, the Plan shall not be effective and no
payments will be made under the Plan.

 

5

--------------------------------------------------------------------------------
